
	
		I
		111th CONGRESS
		2d Session
		H. R. 5521
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2010
			Mr. Castle (for
			 himself, Mrs. Dahlkemper, and
			 Mr. Ehlers) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To extend credits related to the production of
		  electricity from offshore wind, and for other purposes.
	
	
		1.Extension of credits related
			 to the production of electricity from offshore wind
			(a)Extension for
			 production credit
				(1)In
			 generalParagraph (1) of section 45(d) of the Internal Revenue
			 Code of 1986 is amended by inserting (January 1, 2020, in the case of
			 any offshore facility) after and before January 1,
			 2013.
				(2)Offshore
			 facilitySection 45(e) of such Code is amended by adding at the
			 end the following new paragraph:
					
						(12)Offshore
				facilityThe term offshore facility means any
				facility located in the inland navigable waters of the United States, including
				the Great Lakes, or in the coastal waters of the United States, including the
				territorial seas of the United States, the exclusive economic zone of United
				States, and the outer Continental Shelf of the United
				States.
						.
				(b)Extension for
			 investment creditClause (i) of section 48(a)(5)(C) of the
			 Internal Revenue Code of 1986 is amended—
				(1)by striking
			 is placed in service in and
			 inserting
					
						is—(I)except as provided
				in subclause (II), placed in service in
						,
				
				(2)by striking the
			 period at the end and inserting , and, and
				(3)by adding at the
			 end the following new subclause:
					
						(II)in the case of an
				offshore facility (as defined in section 45(e)(12)), such facility is placed in
				service after 2008 and before
				2020.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
